Appellant has alleged facts in her affidavit which, if sustained, may lead to avoidance of the Statute of Dimitations. Her affidavit should be considered in connection with the complaint. (Rules Civ. Prac. rule 108.) The order should be modified so as to permit her to plead over. Order dismissing the complaint modified so as to permit appellant to serve amended complaint within twenty days after the service of an order herein, and as so modified, affirmed, with ten dollars costs to appellant. Hill, P. J., Heffernan, Schenck and Foster, JJ., concur; Crapser, J., dissents.